DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.

Applicant’s Submission of a Response
Applicant’s submission of a response was received on 08/03/2021. Presently, claims 1-9 are pending.

Claim Objections
Claims 1, 6, and 7 are objected to because of the following informalities:  With regard to the independent claims, using claim 1 as an example, at the end of the limitation that begins “generate second…” it states, “of the game space,” (emphasis added). For proper antecedent basis this should be changed to “the player game space.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9573062 to Long in view of US Patent Application Publication No. 2014/0113718 to Norman and US Patent Application Publication No. 2019/0124383 to Ng.
	With regard to claim 1, Long discloses a computer system comprising: a first terminal (figs 1-4); and a distribution server (figs 1-4), wherein the first terminal includes a first processor that is 
	Long does not appear to explicitly disclose that the second image including text information. However, Norman teaches a distributed image including text information including characters or symbols (fig. 7; 0028).
	While Long discloses that there can be sounds presented in the distribution (col. 1, lines 43-49; col. 5, line 50; col. 13, lines 54-55) it does not appear to explicitly disclose that the sound information includes a voice chat. However, Ng teaches distributing game information and including various channels of sound data that include voice chat of a player of the game space (0048).
	With regard to claim 2, Long discloses that the second image information generated by the first processor based on the information related to the game includes a video, a moving image, or a still image of the game (col. 7, lines 14-34).
	With regard to claim 3, Long discloses that the second image information generated by the first processor includes additional information indicating a game situation, the additional information being not included in the first image information (col. 7, lines 14-34; wherein the spectator can see everything happening beyond just the field of view of the player).
claim 5, the combination of Long and Ng teaches that the first processor is further configured to generate the sound information based on information related to the game, a part of or entirety of the sound information being different from first sound information that is output in the player game space, and the first processor transmits distribution information that includes the second image information and the sound information (Long at fig. 4; col. 12, lines 3-6; col. 13, lines 25-28; Ng at 0048)
	Claims 6 and 7 are claims mirror claim 1 just from a terminal view point or a distribution server view point and are rejected in like manner.
	With regard to claim 9, Ng teaches that the first processor is configured to combine a plurality of sounds based on the information related to the game, thereby generating the sound information (0048).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the teachings of Norman with the disclosure of Long such that spectators could see user chat as well as be involved in the chat themselves thus providing enhanced communication to all participants.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the teachings of Ng with the disclosure of Long such that spectators could listen to a strategy that a particular player was doing as they explain it in a voice chat, thus providing a more fulfilling experience to the spectator to learn the thought process of the eSport player.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Norman and Ng as applied to claim 1 above and further in view of US Patent Application Publication No. 20190262705 to Trombetta.
	With regard to claim 4, Long discloses login and management (col. 12, line 6), but does not appear to go into any more detail beyond that. Trombetta teaches that the second processor configured to refer to a storage device in which a viewing permission level is set for each of a plurality of second terminals that have requested viewing of the game, and select, from the plurality of second terminals, the second terminal on which the some or all of the second image information is viewable, and the second processor distributes the distributable information that includes the some or all of the second image information to the selected second terminal (0092; wherein one of ordinary skill in the art would understand that there are permission for viewing various of images based on a fee; if permissions were not in place then why would anyone actually pay the fee?). It would have been obvious to one of ordinary skill in the art at the time the application was filed to Trombetta with the disclosure of Long such that the system could be monetized.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Norman and Ng as applied to claim 1 above and further in view of further in view US Patent Application Publication No. 2019/0192967 to Ogasawara.
	With regard to claim 8, it does not appear that Long explicitly discloses making part of first image semi-transparent or transparent. However, Ogasawara teaches generating second image information by making a part of the first image information semi-transparent or transparent (0098-0100). It would have been obvious to one of ordinary skill in the art to combine the teachings of Ogasawara to the disclosure of Long such that if a commentator picks a camera angle that has blocked viewpoints, than the blocking item can be made transparent so that the action can be seen.

Response to Arguments
The previous rejection based upon 35 USC 112 has been withdrawn based upon Applicant’s amendments.
Applicant’s arguments with regard to the prior art are moot in view of the new grounds of rejection which have been presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/Primary Examiner, Art Unit 3715